
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.66


SPHERION CORPORATION
DEFERRED STOCK AGREEMENT


        This Deferred Stock Agreement (the "Agreement") is entered into as of
the      day of                    ,         , by and between SPHERION
CORPORATION (the "Company") and                          ("Recipient").

W I T N E S S E T H:

        WHEREAS, the Company has adopted the Spherion Corporation Deferred Stock
Plan (the "Plan") which is administered by a Committee appointed by the
Company's Board of Directors (the "Committee"); and

        WHEREAS, the Committee has granted to Recipient an award of deferred
stock under the terms of the Plan to encourage Recipient's continued loyalty and
diligence (the "Award"); and

        WHEREAS, to comply with the terms of the Plan and to further the
interests of the Company and Recipient, the parties hereto have set forth the
terms of such award in writing in the Agreement;

        NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

        1.    Stock Award.    

        (a)    General.    Subject to the restrictions and other conditions set
forth herein, the Company hereby grants to Recipient an award of
                     shares of the Common Stock $.01 par value, of the Company.
Such shares are hereinafter referred to as the "Deferred Shares."

        (b)    Background.    The Deferred Shares were awarded to Recipient on
                   , (the "Grant Date).

        2.    Vesting Restrictions.    

        The Deferred Shares shall vest in accordance with the schedule set forth
below, provided that the Recipient remains employed by the Company or its
subsidiaries on such dates:

Date


--------------------------------------------------------------------------------

  Percent of Shares Vested

--------------------------------------------------------------------------------

[1 year from grant]   331/3% [2 years from grant]   662/3% [3 years from grant]
  100%

        3.    Forfeiture Upon Termination of Employment.    

        If Recipient is no longer employed by the Company or any of its
subsidiaries for any reason, any Deferred Shares that are not then vested under
Section 2 shall be immediately forfeited, and Recipient shall have no rights in
such Deferred Shares.

        4.    Delivery of Deferred Shares.    

        (a)    General.    Except as provided in subsection (b) below, the
Company shall instruct its transfer agent to issue a stock certificate
representing such vested Deferred Shares in the name of Recipient (or issue
shares in book form) within a reasonable time after any of the Deferred Shares
become vested.

        (b)    Deferred Delivery.    Recipient may elect to defer the receipt of
Deferred Shares beyond the vesting date upon such terms as may be established by
the Committee. Any such election must be made at such time and in accordance
with such procedures as are established by the

--------------------------------------------------------------------------------






Committee, but in no event shall such an election be made after the beginning of
the calendar year in which such Deferred Shares become vested.

        5.    Agreement of Recipient.    

        Recipient acknowledges that certain restrictions under state or federal
securities laws may apply with respect to the Deferred Shares granted to
Recipient pursuant to the Award. Specifically, Recipient acknowledges that, to
the extent Recipient is an "affiliate" of the Company (as that term is defined
by the Securities Act of 1933), the Deferred Shares granted to Recipient as a
result of the Award are subject to certain trading restrictions under applicable
securities laws (including particularly the Securities and Exchange Commission's
Rule 144). Recipient hereby agrees to execute such documents and take such
actions as the Company may reasonably require with respect to state and federal
securities laws and any restrictions on the resale of such shares which may
pertain under such laws.

        6.    Withholding.    

        Recipient shall pay an amount equal to the amount of all applicable
federal, state and local or foreign taxes which the Company is required to
withhold at any time. Such payment may be made in cash, by withholding from
Recipient's normal pay, or by delivery of shares of the Company's common stock
(including shares issuable under this Agreement).

        7.    Plan Provisions.    

        In addition to the terms and conditions set forth herein, the Award is
subject to and governed by the terms and conditions set forth in the Plan, which
is hereby incorporated by reference. Any terms used herein with an initial
capital letter shall have the same meaning as provided in the Plan, unless
otherwise specified herein. In the event of any conflict between the provisions
of the Agreement and the Plan, the Plan shall control.

        8.    Miscellaneous.    

        (a)    Limitation of Rights.    The granting of the Award and the
execution of the Agreement shall not give Recipient any rights to similar grants
in future years or any right to be retained in the employ or service of the
Company or any of its subsidiaries or to interfere in any way with the right of
the Company or any such Subsidiary to terminate Recipient's employment or
services at any time or the right of Recipient to terminate Recipient's
employment at any time.

        (b)    Shareholder Rights.    Recipient shall have none of the rights of
a shareholder with respect to the Deferred Shares until such shares have been
delivered and issued to Recipient pursuant to Section 4.

        (c)    Severability.    If any term, provision, covenant or restriction
contained in the Agreement is held0 by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in the Agreement
shall remain in full force and effect, and shall in no way be affected, impaired
or invalidated.

        (d)    Controlling Law.    The Agreement is being made in Florida and
shall be construed and enforced in accordance with the laws of that state.

        (e)    Construction.    The Agreement contains the entire understanding
between the parties and supersedes any prior understanding and agreements
between them representing the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

2

--------------------------------------------------------------------------------






        (f)    Headings.    Section and other headings contained in the
Agreement are for reference purposes only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of the
Agreement or any provision hereof.

        IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of
day and year first set forth above.

    SPHERION CORPORATION
 
 
By:
       

--------------------------------------------------------------------------------


 
 
RECIPIENT
 
 
 
     

--------------------------------------------------------------------------------

    Recipient's Name     Address

3

--------------------------------------------------------------------------------





QuickLinks


SPHERION CORPORATION DEFERRED STOCK AGREEMENT
